 

FlLED
uNlTED srArEs orsrchT couRT Feb,uary 81 2019
EASTERN D\sTchT oF cALlFoRNrA

CLERK, US DSlTR|CT COURT
EASTERN D|STR|CT OF

m cALlFoRN\A
\,C/

UN|TED STATES OF Al\/lER|CA, Case No. 2:19-cr-00022-TLN
P|aintiff,

 

v. ORDER FOR RELEASE OF
'PERSON IN CUSTODY
LETlC|A TYSHALLE l\/|AR|E REED

Defendant.

 

 

 

TO; UN|TED STATES MARSHAL:

This is to authorize and direct you to release LETlClA TYSHALLE MARIE
R_E_E_Q_. Case No. 2119-cr-00022-TLN Charge 18 USC § 287 from custody for the
following reasons:

Re|ease on Personal Recognizance

Bail Posted in the Sum of $

 

25,000 co-signed by
X Unsecured Appearance Bond $
son, Jishawn Reed

 

Appearance Bond with 10% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

(Other): Pretrial Service conditions as stated on the

record in ogen court.

issued at Sacramento Ca|ifornia on Febr 8 2019 t2: 00 Pl\/l

MagistrateM?K/ K.endallJ Newman

 

 

